The opinion of the court was delivered by
Royce, Ch. J.
This was an action of general assumpsit, brought to recover the amount named in a deed executed by the intestate and his wife on the 6th of October, 1876, to the defendant and Martin Hoyt.
The only evidence offered by the plaintiff in support of the claim made by him was said deed. The consideration for the conveyance is expressed in said deed in these words: “ In consideration of our support during our natural lives *538and sixty dollars paid to us annually to our satisfaction ; ” and the only contention is as to the construction that should be given to that sentence.
It is claimed by the defendant that the words “ paid to us annually to our satisfaction,” mean that the annuity had then been paid up. If such had been the understanding of the parties, why was any mention made in the deed of the payment of a yearly sum ? If it had been paid and its payment constituted a portion of the consideration for the deed, why was not its receipt evidenced by such words as are usually employed for such a purpose P We think the words “ paid to our satisfaction” have reference to the future payments to be made, and cannot be construed as an acknowledgment that payment had then been made. This construction is, in our judgment, in accordance with the understanding of the parties to the deed.
The.judgment is affirmed.